 

Exhibit 10.73

SUPPLEMENT NO. 1, dated as of February 12, 2014 (this “Supplement”), to the
Security Agreement  dated as of August 7, 2013 (the “Security Agreement”), among
LSB Industries, Inc., a Delaware corporation (the “Issuer”), and each of the
other entities listed on the signature page thereof or that become a party
thereto (together with the Issuer, the “Grantors”) in favor of UMB Bank, n.a.,
as collateral agent under the Indenture (as defined below) (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties.

A.  Reference is made to the Indenture dated as of August 7, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Issuer, the Guarantors party thereto and the Collateral Agent.

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indenture or the Security Agreement,
as applicable.

C.  Section 7.15 of the Security Agreement provides that certain Subsidiaries of
the Issuer that are not a party to the Security Agreement shall become Grantors
under the Security Agreement by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary, El Dorado Nitrogen, L.P.,
a Texas limited partnership (“EDNLP”) is executing this Supplement in accordance
with the requirements of Section 4.12 of the Indenture to become a Grantor under
the Security Agreement.

Accordingly, the Collateral Agent and EDNLP agree as follows:

SECTION 1.  In accordance with Section 7.15 of the Security Agreement, EDNLP by
its signature below becomes a Grantor under the Security Agreement with the same
force and effect as if originally named therein as a Grantor, and EDNLP hereby
(a) agrees to all the terms and provisions of the Security Agreement applicable
to it as a Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof.  In furtherance of the foregoing, EDNLP,
as security for the payment and performance in full of the Secured Obligations,
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, their successors and assigns, a
security interest in all of the EDNLP’s right, title and interest in and to the
Collateral of EDNLP; provided however, that the Nitric Acid Supply, Operating
and Maintenance Agreement (the “Bayer Agreement”) by and among EDNLP, El Dorado
Chemical Company (as guarantor) and Bayer MaterialScience, LLC, dated effective
October 23, 2008, as amended and as may be substituted therefor, and all
proceeds thereof shall not be included as Collateral, and EDNLP grants no
security interest in the Bayer Agreement, any interests therein, or any of the
proceeds or products

 

--------------------------------------------------------------------------------

 

thereof.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include EDNLP.  The Security Agreement is hereby incorporated herein
by reference.

SECTION 2.  EDNLP hereby represents and warrants to the Collateral Agent and the
other Secured Parties that (a) set forth on Schedule I attached hereto is a
schedule with the true and correct legal name of EDNLP, its jurisdiction of
formation and the location of its chief executive office and (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Collateral of EDNLP.

SECTION 3.  EDNLP hereby represents and warrants to the Collateral Agent and the
other Secured Parties that this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 4.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of EDNLP
and the Collateral Agent has executed a counterpart hereof.  Delivery of an
executed signature page to this Supplement by facsimile or electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.  Any provision of this Supplement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Supplement or the Security Agreement or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.4 of the Security Agreement.

 

SECTION 9.  EDNLP agrees to reimburse the Collateral Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Collateral
Agent, as provided in Section 7.14 of the Security Agreement.

SECTION 10. REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF AUGUST
7, 2013 (AS AMENDED, RESTATED SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “INTERCREDITOR AGREEMENT”), AMONG THE COLLATERAL AGENT AND

2

--------------------------------------------------------------------------------

 

THE ABL AGENT (AS DEFINED THEREIN). NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT
OF THE SECURED PARTIES, PURSUANT TO THIS SUPPLEMENT AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER
ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS SUPPLEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL CONTROL.

IN WITNESS WHEREOF, EDNLP and the Collateral Agent have duly executed this
Supplement as of the date first written above.

 

EL DORADO NITROGEN, L.P., a Texas limited partnership

by  

 

/s/ Tony M. Shelby

 

Name:  Tony M. Shelby

 

Title:  Executive Vice President

 

 

UMB BANK, n.a., as Collateral Agent

by

 

/s/ Janet Lambert

 

Name:  Janet Lambert

 

Title:  Vice President

 




 

 

--------------------------------------------------------------------------------

 

Schedule I to Supplement No. 1

EDNLP’s Information

Name

Jurisdiction of Formation

Chief Executive Office

El Dorado Nitrogen, L.P.

Texas

16 South Pennsylvania Ave

Oklahoma City, OK 73107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule II to Supplement No. 1


Pledged Collateral

Pledged Certificated Stock

● None.

 

Pledged Uncertificated Stock

● None.

 

Pledged Debt Instruments

● Global Intercompany Note, dated as of August 7, 2013, by and among the
Obligors and Payees listed on Schedule 1 thereto, as supplemented by the Joinder
Agreement, dated February 12, 2014.

 

 

 